DETAILED ACTION
Applicant’s arguments and claim amendments filed 9/10/2021, regarding the previous claim rejections of claims 1-5, 7-13, and 15 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-5, 7-13, and 15 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as being anticipated/unpatentable by Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms).
Regarding claim 1, Kyocera discloses a solid oxide fuel cell (solid oxide fuel cell; abstract) comprising: a variable thickness electrolyte layer in contact between an anode and a cathode (solid electrolyte layer 7 having a variable thickness stacked between a fuel electrode 5 (anode) and air electrode 9 (cathode); abstract; Figs. 1-3B; page 3, middle third; page 4, middle third); and a fuel inlet and a fuel outlet (gas inlet and discharge; Figs. 1-3B; page 4, middle third), wherein the variable thickness electrolyte layer is thinner closer to the fuel inlet and thicker closer to the fuel outlet (solid electrolyte later 7 is thinner at the inlet side than at the outlet side; abstract; Figs. 1-3B; page 4, middle third), wherein the variable thickness electrolyte layer is spray coated on the anode (Figs. 1-3B; page 3, middle third; page 4, middle third wherein product is sprayed from the extrusion moulding die).
Claim 1 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 2, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the fuel is selected from the group consisting of natural gas, hydrogen, carbon monoxide, syngas, biogas, landfill gas, gasoline, diesel, and combinations thereof (fuel gas comprises natural gas; figures 1-3B; page 3, middle third).
Regarding claim 3, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the variable thickness electrolyte layer is a yttria-stabilized zirconia, gadolinium doped ceria (solid electrolyte layer 7 comprises yttrium stabilized zirconia; Fig.1-3B; page 4, middle third).
Regarding claim 4, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the anode is a mixture of a nickel oxide and an yttria-stabilized zirconia or a mixture of a nickel oxide and a gadolinium doped ceria (fuel electrode 5 comprises a mixture of nickel oxide and yttrium stabilized zirconia; Figs. 1-3B; page 4, top third).
Regarding claim 5, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the cathode is selected from the group consisting of: samarium strontium cobaltite, lanthanum strontium cobalt ferrite, gadolinium doped ceria and combinations thereof (air electrode 9 may comprise lanthanum strontium cobalt ferrite; Figs. 1-3B; page 5, middle third).
Regarding claim 8, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is greater than about 50 um (the difference between the thickness of the solid electrolyte 7 at the inlet end and discharge end may be about 50um; abstract; figures 1-3B; page 2, bottom third; page 3, top third).
Regarding claim 9, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is from about 1 um to about 50 um (the difference between the thickness of the solid electrolyte 7 at the inlet end and discharge end may be between 5-40 um; abstract; figures 1-3B; page 2, bottom third; page 3, top third).
Regarding claim 13, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera further discloses wherein the solid oxide fuel cell is planar (fuel cell 1 is a substantially planar elliptically cylindrical fuel cell as shown; Fig. 1-2; page 9, bottom third).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms) in view of Seabaugh et al. (US 2003/0027033, hereinafter Seabaugh).
Regarding claim 7, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, but Kyocera fails to disclose wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria. However Seabaugh discloses wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria (SOFC air electrode may comprise a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria; [Seabaugh abstract; para. 12, 49, 52, 82, 92]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fuel cell of Kyocera such that the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria, as taught by Seabaugh, for the advantages of improving performance, reducing the operating temperature, and allowing efficient operation of solid oxide fuel cells with internal reforming of hydrocarbon fuels (Seabaugh para. 25).
Regarding claim 15, Kyocera discloses a planar solid oxide fuel cell (substantially planar elliptically cylindrical solid oxide fuel cell; abstract; figures 1-2; page 9, bottom third) comprising: a yttria-stabilized zirconia variable thickness electrolyte layer in contact between an anode, comprising nickel oxide and yttria-stabilized zirconia, and a cathode (yttrium stabilized zirconia electrolyte layer 7 having a variable thickness is stacked between fuel electrode 5 (anode), comprising a mixture of nickel oxide and yttrium stabilized zirconia, and air electrode 9 (cathode); abstract; Figs. 1-3B; page 3, middle third; page 4, top half); a fuel inlet and a fuel outlet (gas inlet and discharge; figures 1-3B; page 4, middle third), wherein the yttria-stabilized zirconia variable thickness electrolyte layer in areas closer to the 
Claim 15 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
However, Kyocera fails to disclose wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria. However Seabaugh discloses wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria (SOFC air electrode may comprise a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria; [Seabaugh abstract; para. 12, 49, 52, 82, 92]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fuel cell of Kyocera such that the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria, as taught by Seabaugh, for the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms).
Regarding claim 10, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, but Kyocera does not specifically disclose wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is from about 5um to about 10um.  Kyocera does disclose that the he difference between the thickness of the solid electrolyte 7 at the inlet end and discharge end may be between 5-40um; abstract; figures 1-3B; page 2, bottom third; page 3, top third).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (JP 2006-127973, English translation provided by the Applicant in the IDS forms) in view of Phillips 66 company (US 2015/0099209, hereinafter Phillips).
Regarding claims 11 and 12, Kyocera discloses the solid oxide fuel cell of claim 1, as shown above, and Kyocera discloses the variable thickness electrolyte layer (solid electrolyte layer 7 having a variable thickness; abstract; figure 1-3B; page 3, middle third; page 4, middle third). However, Kyocera fails to disclose wherein the manufacture of the variable thickness electrolyte layer is applied via a spray process, wherein the thicker area of the variable thickness electrolyte layer has a greater number of spray passes than the thinner area of the variable thickness electrolyte layer wherein the number of spray passes range from about 2 to about 50. However Phillips discloses wherein the manufacture of the electrolyte layer is applied via a spray process (SOFC electrolyte layer is deposited via spraying; abstract; para. 38) wherein the number of spray passes range from about 2 to about 50 (spray passes may be 
Furthermore, Claims 11 and 12 are considered to be product by process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicant’s arguments and claim amendments filed 9/10/2021, regarding the previous claim rejections of claims 1-5, 7-13, and 15 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-5, 7-13, and 15 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729